DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/15/2021 has been entered.
Response to Amendment
Applicants’ amendment, filed on 04/15/2021, in response to claims 1, 3, 5-9, 11-17, 19-20, and 24-25 rejection from the final office action (11/13/2020) and the examiner’s answer (03/19/2021) by amending claims 1, 3, 14, 16, 19-20, and 24 and adding new claims 26-27 is entered and will be addressed below.
Claim Interpretation
The ““A device used for making a carbon fiber film”, and “the carbon nanotube film is configured to be in direct contact with the first conductor and the second conductor” of claim 1 are considered an intended use of the apparatus.

not have to be supported by a substrate. For example, the free-standing carbon nanotube film 160 can sustain the weight of itself when it is hoisted by a portion thereof without any significant damage to its structural integrity. So, if the free-standing carbon nanotube film 160 is placed between two separate supporters, a portion of the free-standing carbon nanotube layer structure, not in contact with the two supporters, would be suspended between the two supporters and yet maintain film structural integrity. It is to be understood that a plurality of carbon nanotube films 160 in a cross-overlapping arrangement or parallel to each other can be placed on the conductor 120 to form a plurality of carbon fiber films 50” ([0042]-[0043]). Therefore, the seed nanotube 160 is placed to the conductors 122, 124 (conductor 120) and cross-overlapping arrangement (direct contact with the first conductor and the second conductor) is a result of growth and a result of growing condition. This feature, along with various other features as shown in Figs. 1-2, are a result of growth product, NOT part of the apparatus.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-9, 11-17, 19, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The newly added limitations “A device for making a carbon fiber film consisting of: … the support base consists of a single support structure” of claim 1, there is no support in Applicants’ Specification. Applicants argue that support can be found in schematic view …” (as well as other figures). Schematic view is omitting some other components. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-9, 11-17, 19, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly added limitations “A device for making a carbon fiber film consisting of: … the support base consists of a single support structure” of claim 1, it is not clear what other components have to be excluded from the claimed device/apparatus. For example, does a gas inlet (or an outlet) has to be excluded, a substrate loading/unloading device has to be excluded, and/or a pump has to be excluded?

Claim 1 will be examined inclusive “comprising”. 

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, 11-15, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tung (TW I386511, Applicants’ submitted IDS, hereafter ‘511), in view of Tanabe (US 20030052612, hereafter ‘612), Anazawa et al. (US 20040241339, hereafter ‘339), Hjortstam et al. (US 20040020681, hereafter ‘681), and Mungkekar et al. (US 20060024451, hereafter ‘451).
‘511 teaches some limitations of:
Claim 1: an apparatus for producing aligned carbon nanotube arrays (English abstract, the claimed “A device used for making a carbon fiber film consisting of”, note for making a carbon fiber film is an intended use of the apparatus, see also 112 rejection above):
The apparatus includes a reaction chamber (abstract), chamber 1 (Fig. 1, [0012]), schematic diagram of FIG line orientation of the apparatus ([0038], the claimed “a chamber”);
Second metal plate 6 … connected to the negative pole 4 by wire 7 to the DC power source 2 (human assisted English translation, [0012]), Wherein the carbon nanotube array according to the desired orientation required, may be set a first metal plate 5 and the second metal center of the connection plate 6 and the substrate 9 to the surface of the angle θ ([0020], Fig. 1 shows the metal plate 6 is suspended in the chamber 1 the power source 2 is outside the chamber, lead wire 7 has to be supported by an insulator on the chamber wall or the insulating chamber wall itself support the lead wire 7, the claimed “a support base configured for supplying a negative voltage … a first conductor, … the first conductor is fixed to the support structure … an entirety of first conductor is inside of the chamber” and “a power supply located outside of the chamber and configured for applying the negative voltage to the support base”, except the carbon nanotube arrays are grown on the surface 9 of the substrate 8 instead on the cathode metal plate 6, see illustration1 below); 
Wires 7 ([0012], two wires at each side of the power source 2, one connected to the cathode plate 6, the claimed “a plurality of conductive wires, wherein the power supply is electrically connected to the support base by one of the plurality of conductive wire”),
A temperature control system 11 … located outside the chamber 1 or inside the chamber 1 (Fig. 3, [0018], the claimed “a heater surrounding the chamber, wherein a portion of the chamber surrounded by the heater is defined as a reaction region, a remaining portion of the chamber is defined as a non-reaction region, and the entirety of the support structure is located in the non-reaction region”),
Fig. 1 shows the lead wire 7 inside the chamber 1 passing through the temperature control system 11 to the flange of the chamber 1 that is outside the temperature control system 11, the claimed “and the first conductor extends from the reaction region to the non-reaction region”.




    PNG
    media_image1.png
    388
    830
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (chamber wall 
not shown)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Support 
base:
wire 7 
Supported by 
wall)][AltContent: textbox (conductor from 
reaction region
To non-reaction 
region)][AltContent: textbox (Negative
voltage)][AltContent: arrow][AltContent: textbox (non-reaction 
region)][AltContent: arrow]








‘511 does not teach the other limitations of:
Claim 1: (1A) (A device used for making a carbon fiber film) consisting of:
(1B) (a support base configured for) suspending a carbon nanotube film in the chamber and (supplying a negative voltage) to the carbon nanotube film, wherein the support base consists of a single support structure, (a first conductor), and a second conductor; each of (the first conductor) and the second conductor is fixed to the support structure; an entirety of the support structure, (an entirety of the first conductor), and an entirety of the second conductor are inside of the chamber, and the first conductor and the second conductor are made of graphite; and the carbon nanotube film is configured first conductor and the second conductor, and a material of the support structure consists of quartz; 
(1C) a material of the conductor is different from a material of the conductive wire;
(1D) a metal shell surrounding the chamber.
Claim 14: wherein the support structure is a cylindrical structure, the first conductor and the second conductor are two rods made of graphite, one end of each of the two rods is inserted into the cylindrical structure so that a part of each of the two rods is suspended, and extending directions of the two rods are parallel to an axial direction of the cylindrical structure.
Claim 15: wherein the cylindrical structure has a bottom surface perpendicular to the extending direction of each of the two rods, the bottom surface defines two holes, and the end of each of the two rods is inserted into a corresponding one of the two holes.
Claim 19: wherein the first conductor and the second conductor are spaced apart from and parallel to each other.
Claim 11: wherein the conductive wire comprises a plurality of carbon nanotube wires substantially parallel with each other or twisted with each other. 

Claim 13: wherein each of the plurality of carbon nanotube wires comprises a plurality of carbon nanotubes substantially extending along an axial direction of the plurality of carbon nanotube wires.
Claim 25: wherein the support structure is in direct contact with an inner wall of the chamber.
 
‘551 electric field is between the cathode 6 and anode 5, both inside the chamber, and CNT grown on the surface 9 of the substrate 8.

‘612 is an analogous art in the field of a carbon nanotube cold cathode formed on the other end thereof being supported by the chamber such that the cold cathode opposes the anode (abstract), A carbon nanotube 4 constituting a cold cathode is provided at the distal end of a central conductor 1 disposed at the center of the chamber 2. The periphery of the carbon nanotube 4 is provided with a Welnelt electrode 5. A technology available for growing a carbon nanotube on a metal is used to grow the carbon nanotube at the distal end portion of the central conductor 1 in this embodiment (Fig. 1, [0033], last two sentences, therefore, CNTs are growing on the cold cathode st two sentences, therefore, anode 6 is part of the chamber).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have omitted the substrate and used the cathode as the CNT growth surface, and to have replaced the anode 5 with chamber 2 as anode 6, as taught by ‘612 (the limitations of 1A). It has been held that omission of an element with a corresponding omission of function is within the level of ordinary skill. In re Wilson 153 USPQ 740 (CCPA 1967); In re Portz 145 USPQ 397 (CCPA 1965); In re Larson 144 USPQ 347 (CCPA 1965); In re Karlson 136 USPQ 184 (CCPA 1963); In re Listen 58 USPQ 481 (CCPA 1943); In re Porter 20 USPQ 298 (CCPA 1934).

‘339 is an analogous art in the field of Manufacturing apparatus and method for carbon nanotube (title). ‘339 teaches that an electrode 11 on the other side serving as a cathode … a vacuum pump 14 … a gas cylinder 17 (Fig. 1, [0072], 3rd sentence), cathode 11: A cylindrical graphite rod ([0169]), the produced carbon nanotubes are deposited mainly on the surface of the forwardmost end portion of the electrode 11 or in a periphery thereof ([0142], last sentence, therefore, the carbon nanotube film is without the need of a substrate), Fig. 30 (a cross-section of Fig. 29) of ‘339 shows the disc-like holding member 42 is cylindrical, and that the container is desirably made of metal, especially stainless steel, and may be suitably made of an aluminum alloy, quartz ([0116]), any one selected from the rod-shaped electrode group 41 arranged on a disc-like holding member 42 in a bristling manner constitutes a cathode corresponding to "the other electrode" in the present invention ([0146]), Note that in this embodiment mode, the form in which the number of rod-shaped electrodes is 12 has been described. However, no particular limitation is imposed on the number thereof, and as many electrodes as desired can be used from the viewpoint of efficient mass production of the carbon nanotubes ([0151], therefore, two cathodes 41 is one choice), the reaction container 10 and the electrode 11 and electrode 12 are fixed while they are electrically insulated from each other ([0117], 2nd sentence, the holder 42 has to be an insulator to isolated cathodes 41 from each other, and the electrical circuit is clearly passing through this insulator 42 to form cathodes on graphite rods 41 one at a time. Therefore, it would have been obvious to adopted quartz as the holding member 42 to insulated the anode 12 and the cathode 11 from the chamber as an insulation), cathode 11: A cylindrical graphite rod ([0169]), for the purpose of efficiently synthesize a high purity carbon nanotube on an industrial basis (abstract). Fig. 1 shows the cathode 11 is suspended outside the unlabeled holder. Note also the disc-like holding member 42 corresponds to the claimed “consists of a single support structure, (a first conductor), and a second conductor; each of (the first conductor) and the second conductor is fixed to the support structure; an entirety of the support structure, and the first conductor and the second conductor are made of graphite”. As the CNTs are in the periphery of the graphite cathodes/rods, the apparatus is capable of “the carbon nanotube film is configured to be in direct contact with the first conductor and the second conductor”, see claim interpretations above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the surface 9 of the substrate 8 of ‘511 as the CNT growth surface with a pair of graphite cathodes/rods as the CNT growth surface supported by a quartz holder 42 (see illustration2 below, the limitations of 1B, 14-15, 19, and 25), as taught by ‘339 (with chamber wall as anode as taught by ‘612), for the purpose of efficiently synthesize a high purity carbon nanotube on an industrial basis, as taught by ‘339 (abstract), high productivity can be achieved while maintaining extremely high purity of the produced carbon nanotube, as taught by ‘339 ([0148], last sentence), and/or for its suitability as insulation with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

    PNG
    media_image3.png
    270
    198
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (In the combination, 
graphite rods 41 extend 
to the position of 
The second metal plate 6)][AltContent: oval][AltContent: oval][AltContent: rect][AltContent: rect][AltContent: oval][AltContent: rect][AltContent: textbox (Anode connects to chamber)]







In case Applicants argue that ‘511 does not clearly show the power supply is outside of the chamber, ‘339 clearly shows the power supply 18 is outside of the reaction container 10 (Fig. 1 or 29). 

‘681 is an analogous art in the field of Power cable (title). ‘681 criticizes The problem with using copper is that the availability of raw material is limited and copper is listed as a toxic metal … aluminium compared with copper, such as inferior conductivity, cold creep and a tendency to oxidise, are counterbalanced by commercial advantages such as low and stable price and good availability ([0002]). ‘681 teaches that two copper, or aluminium, conductors 10; a third conductor 11 containing nanostructurs such as carbon nanotubes (Fig. 1, for example, [0040]), The conductors 10,11,20,21,30,42 can have cross-sections other than those shown in the examples, and more than one conductor may contain nanostructures ([0045], in other words, conductor 10 may contain nanostructures), In practice most carbon nanotubes do not have these highly symmetrical structures but structures consisting of hexagons oriented in a helical formation around the axis of the carbon nanotube ([0004], 2nd last sentence), Carbon nanotubes have extreme mechanical properties such as high tensile strength and flexibility ([0010]) and potentially very high current densities ([0019]). Note Fig. 1 shows the conductors 10 are parallel with each other and substantially extending along an axial direction of the plurality of carbon nanotube wires.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted carbon nanotube conductors 10 as power cable, as taught by ‘681, as the lead wire 7 of ‘551 (the limitations of 1C and 11-13), for the purpose of extreme mechanical properties such as high tensile strength and flexibility and potentially very high current densities ([0010] and [0019]).

‘451 is an analogous art in the field of Enhanced magnetic shielding for plasma-based semiconductor processing tool (title, same as ‘339, abstract). ‘451 teaches that FIGS. 5A-C show simplified perspective views of an embodiment of an HDP-CVD chamber 500 bearing µ-shielding 502 ([0093]), a high-µ material is placed in a magnetic field, the local magnetic flux is diverted to the material, causing the desired reduction in field strength … Materials that have suitably high permeabilities to shield the process chamber 13 from the magnetic fields on the order of 0.5 gauss or less include Mumetal®, Hipernom®, HyMu-80®, and Permalloy®, although any material with an appropriately high permeability may be used. Each of these four commercially available materials … comprise approximately 80 at. % Ni and 15 at. % Fe, and are balanced primarily with transition elements ([0074]).



‘511 further teaches the limitations of:
Claim 6: step 5, flow in carbon source gas ([0023], the claimed “wherein the chamber comprises an inlet and an outlet”, Fig. 1 of ‘339 also clearly teaches gas cylinder 17 and vacuum pump 14). 
	
‘339 further teaches the limitation of:
Claim 3: the reaction container 10 and the electrode 11 and electrode 12 are fixed while they are electrically insulated from each other ([0117], 2nd sentence, therefore, the unlabeled holding member in Fig. 1 includes an insulator which must include a hole for the cathode 11 to pass through to complete the circuit, “wherein the support structure defines a hole, one end of the first conductor is inserted into the hole so that a part of the first conductor is suspended in the chamber”).

.
Claims 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over ‘511, in view of ‘339, ‘451, and Haba (US 20070104867, hereafter ‘867).
‘511 teaches some limitations of:
Claim 20: an apparatus for producing aligned carbon nanotube arrays (English abstract, the claimed “A device for making a carbon fiber film comprising”, note for making a carbon fiber film is an intended use of the apparatus):
The apparatus includes a reaction chamber (abstract), chamber 1 (Fig. 1, [0012], the claimed “a chamber”);
A temperature control system 11 … located outside the chamber 1 or inside the chamber 1 (Fig. 3, [0018], the claimed “a heater surrounding the chamber, wherein a portion of the chamber surrounded by the heater is defined as a reaction region, a remaining portion of the chamber is defined as a non-reaction region”),
Second metal plate 6 … connected to the negative pole 4 by wire 7 to the DC power source 2 (human assisted English translation, [0012]), Wherein the carbon nanotube array according to the desired orientation required, may be set a first metal plate 5 and the second metal center of the connection plate 6 and the substrate 9 to the surface of the angle θ ([0020], illustration1 above shows the power source 2 is outside the chamber, the claimed “a power supply located outside of the chamber and configured for applying a negative voltage”).

‘511 does not teach the other limitations of:
Claim 20: (20A) a quartz column in the non-reaction region, wherein the quartz column defines a first hole and a second hole opposite to the first hole;
a first graphite rod inserted into the first hole, so that a part of the first graphite rod is suspended;
a second graphite rod inserted into the second hole, so that a part of the second graphite rod is suspended; wherein a suspended part of the first graphite rod and a suspended part of the second graphite rod are configured for suspending a carbon nanotube film in the reaction region;
(a power supply located outside of the chamber and configured for applying a negative voltage) to the first graphite rod; and
(20B) a metal shell surrounding the chamber, 
(20C) wherein one terminal of the power supply is electrically connected to the first graphite rod by a first conductive wire, and another terminal of the power supply is electrically connected to the metal shell by a second conductive wire.
Claim 24: wherein the support structure is in direct contact with an inner wall of the chamber.
 


Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the surface 9 of the substrate 8 of ‘511 as the CNT growth surface with a pair of graphite cathodes/rods as the CNT growth surface supported by a quartz holder 42 (see illustration2 above, the limitations of 20A and 24), as taught by ‘339, for the purpose of efficiently synthesize a high purity carbon nanotube on an industrial basis, as taught by ‘339 (abstract), high productivity can be achieved while maintaining extremely high purity of the produced carbon nanotube, as taught by ‘339 ([0148], last sentence), and/or for its suitability as insulation with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

In case Applicants argue that ‘511 does not clearly show the power supply is outside of the chamber, ‘339 clearly shows the power supply 18 is outside of the reaction container 10 (Fig. 1 or 29). 

‘451 is an analogous art as discussed above.



‘867 is an analogous art in the field of Apparatus and method for producing carbon film using plasm cvd and carbon film (title) Examples of the carbon film including a carbon nanotube ([0015]). ‘867 teaches that In FIG. 8, there is shown a simple construction of a production apparatus related to the embodiment … Disposed inside the coil 32 is a substrate on which a carbon film such as a carbon nanotube is produced ([0112]), A gas inlet 36 and a gas outlet 37 are equipped to the vacuum chamber 31 ([0114], applicable to claim 6 rejection), A DC power supply 38 is connected to the wire 34. A negative DC voltage is applied to the wire 34 ([0116]), under application of a negative DC voltage to the wire 34, carbon nanotubes can be produced on the wire 34 on which no catalyst is ([0133]), Fig. 8 shows DC power supply 38 and the chamber 31 are connected to ground (therefore, also an anode, similar to ‘612). Note also wire 34 is self-heating, therefore, a reaction region and the other region other than wire 34 being non-reaction region. 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have applied a grounded potential to prima facie case of obviousness. MPEP 2144.07.

Applicants repeatedly argue that ‘339 quartz holder 42 would not conduct power and does not explicitly teach “a first graphite rod inserted into the first hole, so that a part of the first graphite rod is suspended; a second graphite rod inserted into the second hole, so that a part of the second graphite rod is suspended” of claim 20, Figs. 6-7 of ‘867 clearly show the common sense of passing conductive wires 24, 25 through insulating support plate 28 ([0109]). ‘867 also teaches quartz support for anode ([0209]). 
Alternatively, claims 1, 3, 6, 11-15, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over ‘511, in view of ‘612, ‘339, ‘681, ‘451, and Kubota et al. (US 20060141153, hereafter ‘153).
In case Applicants argue that ‘339 does not expressly teach that the holding member 42 is made of quartz.

‘153 is an analogous art in the field of Method for making carbon nanotubes (title) including The carbon nanotube film is formed on an iron or nickel film, which, in turn, is formed on an electrode terminal layer made of gold or the like ([0002]). ‘153 teaches that This device 10 comprises a quartz tube 12 defining an inner bore 30 mm in inner diameter for conducting desired gas along the length thereof. A quartz holder 14 is nd sentence).
 
Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted quartz holder, as taught by ‘153, as the imported cylinder holding member 42 from ‘339, for its suitability as insulation with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

Claims 3, 6, 11-15, 19, and 25 rejections are discussed above.
Alternatively, claims 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over ‘511, in view of ‘339, ‘867, ‘451, and ‘153.
In case Applicants argue that ‘339 does not expressly teach that the holding member 42 is made of quartz.

‘153 is an analogous art as discussed above.

prima facie case of obviousness. MPEP 2144.07.

Claim 24 rejection is discussed above.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ‘551, ‘612, ‘339, ‘681, and ‘451 (optionally with ‘153), as being applied to claim 1 rejection above, further in view of Mauthner et al. (US 20020102353, hereafter ‘353).
‘551 is silent on the size of the reactor and the location of the heater. The combination of ‘551, ‘612, ‘339, ‘681, and ‘451 (optionally with ‘153) does not teach the limitations of:
	Claim 5: a distance between the support structure and the reaction region is greater than or equal to 20 centimeters. 

‘353 is an analogous art in the field of producing a nanotube layer on a substrate (title). ‘353 teaches that Surrounding the reaction chamber 1 in the area of the substrate 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted 80 cm reactor chamber 1 with heater surrounding about half of the middle section of the chamber 1, as taught by ‘353. A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 7 and 16-17, and alternatively claim 15, are rejected under 35 U.S.C. 103 as being unpatentable over ‘551, ‘612, ‘339, ‘681, and ‘451 (optionally with ‘153), as being applied to claim 1 (or 14) rejection above, further in view of ‘867.
‘339 further teaches some limitations of:
Claims 7 and 16: Assuming here that the voltage is applied between the electrode 12 and the rod-shaped electrode 41a from the power supply 18 to thereby generate the discharge plasma between both the electrodes ([0148], the claimed “wherein one terminal of the power supply is electrically connected to the support base”, this is also taught by ‘339).

The combination of ‘551, ‘612, ‘339, ‘681, and ‘451 (optionally with ‘153) does not teach the limitations of:
Claim 7: and another terminal of the power supply is grounded. 
Claim 16: another terminal of the power supply is electrically connected to the metal shell.
Claim 17: wherein a material of the metal shell comprises nickel or an alloy thereof.

‘867 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have applied a grounded potential to the positive electrode 3 of the DC power 2 and to the chamber 1 of ‘551, as taught by ‘867, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

a first graphite rod inserted into the first hole, so that a part of the first graphite rod is suspended; a second graphite rod inserted into the second hole, so that a part of the second graphite rod is suspended” of claim 20, Figs. 6-7 of ‘867 clearly show the common sense of passing conductive wires 24, 25 through insulating support plate 28 ([0109]). ‘867 also teaches quartz support for anode ([0209]). 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘551, ‘612, ‘339, ‘681, and ‘451 (optionally with ‘153), as being applied to claim 1 rejection above, further in view of Ripley et al. (US 20070266825, hereafter ‘825).
The combination of ‘551, ‘612, ‘339, ‘681, and ‘451 (optionally with ‘153) does not teach the limitations of:
Claim 8: wherein the negative voltage is in a range from about -6000 V to about -600 V. 
	Claim 9: wherein the negative voltage is in a range from about -3000 V to about -600 V. 

‘825 is an analogous art in the field of high volume production of nanostructured materials (title), particularly producing carbon nanotube ([0019], 2nd sentence). ‘825 teaches that FIG. 2 illustrates an alternative apparatus for manufacturing nanostructure material … in some embodiments, anode 58 and cathode 60 are open ended cylinders. D.C. power supply 62 provides electric current to anode 58 through anode supply 64. st and 5th sentence), there are many arrangements and configurations for the hollow cathode glow discharge system 50, including various electrode shapes and sizes as well as gas flow options ([0041]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted adjustable power between 0-3000 volts, as taught by ‘825, as the DC power 2 of ‘551, for the purpose of high volume production, as taught by ‘825, and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over ‘551, ‘339, ‘867, and ‘451 (optionally with ‘153), as being applied to claim 20 rejection above, further in view of ‘353.
The combination of ‘551, ‘339, ‘867, and ‘451 does not teach the limitations of:
Claim 26: wherein a distance between the quartz column and the reaction region is greater than or equal to 20 centimeters.

‘353 is an analogous art as discussed above. 

In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over ‘551, ‘339, ‘867, and ‘451 (optionally with ‘153), as being applied to claim 20 rejection above, further in view of ‘825.
The combination of ‘551, ‘339, ‘867, and ‘451 does not teach the limitations of:
Claim 27: wherein the negative voltage is in a range from about -6000 V to about -600 V.

‘825 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted adjustable power between 0-3000 volts, as taught by ‘825, as the DC power 2 of ‘551, for the purpose of high volume production, as taught by ‘825, and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

Response to Arguments
Applicant's arguments filed 04/15/2021 have been fully considered but they are not persuasive. 
In regarding US 103 rejection of claims based on over Tung ‘511 and Anazawa ‘339 (and other references), Applicants argue that even by replacing second metal board 6 and the substrate 8 with graphite rods 41 and quartz cylinder holder member 42, the apparatus still include metal board 5 (anode) in the chamber, while claim 1 requires no metal board in the chamber, see to the 1st complete paragraph of page 10 the top of page 12.
This argument is found not persuasive.
First of all, Applicants’ amendment does not have support and is not clear. Applicants’ Figures are schematic view. Nowhere in the Specification excludes all other possible components.
Secondly, omitting parts is an obvious rejection. It has been held that omission of an element with a corresponding omission of function is within the level of ordinary skill. In re Wilson 153 USPQ 740 (CCPA 1967); In re Portz 145 USPQ 397 (CCPA 1965); In re Larson 144 USPQ 347 (CCPA 1965); In re Karlson 136 USPQ 184 (CCPA 1963); In re Listen 58 USPQ 481 (CCPA 1943); In re Porter 20 USPQ 298 (CCPA 1934).
The examiner also includes a new reference ‘612 that teaches chamber wall as anode for growing CNT.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2006-315882 is cited for insulator 16 surrounding cathode 15 (Fig. 1 and the center hashed portion being cathode 15). US 6765949 is cited for the anode 16 and the cathode 18 in the heater zone 15. US 20130169143 is cited for “consist of” cathode 120 and anode 112 (Fig. 1) and a step of growing CNT on cathode ([0056]-[0057]).


US 20050152826 is cited carbon nanotube production apparatus (title) with reactor length several meters ([0027]). US 20100000754 is cited for twisted pair CNT cable (Fig. 11). US 20140131096 is cited for strands CNT conductor (Fig. 1). US 20170189669 is cited for parallel (Fig. 1), twisted (Fig. 2) CNT lead (title). US 20110064257 is cited for parallel (Fig. 4) twisted (Fig. 5), helical CNT ([0031], Fig. 8 exactly the same as Applicants’ Fig. 9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEATH T CHEN/Primary Examiner, Art Unit 1716